Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2022

                                      No. 04-21-00430-CV

           TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                                Appellants

                                                v.

                        ROBERT DIXON TIPS PROPERTIES, LLC,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI10003
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

       Appellants the Texas Department of Transportation and Marc. B. Williams’s motion for
rehearing is pending before the court. The court believes a serious question concerning the relief
sought requires further consideration. The court hereby requests a response to appellants’
motion from appellee Robert Dixon Tips Properties, LLC. See TEX. R. APP. P. 49.2. Appellee’s
response, if any, must be filed in this court by December 1, 2022.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court